Order entered October 29, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-14-00926-CV

                SUN KYUM CHA A/K/A STEPHEN CHA, ET AL., Appellants

                                              V.

                  BRANCH BANKING AND TRUST COMPANY, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-15020

                                          ORDER
        We GRANT appellants’ October 27, 2014 second motion for an extension of time to file

a brief. We ORDER the brief tendered to this Court by appellants on October 27, 2014 filed as

of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE